Title: To Thomas Jefferson from Moustier, 17 October 1788
From: Moustier, Elénore François Elie, Comte de
To: Jefferson, Thomas



Monsieur
a Newyork le 17 Octobre 1788 .

Sans vous, mes correspondans de France me feroient croire que toutes les voies de communication entre nos deux pays sont entierement fermées. Depuis un tems infini, je n’ai reçu que par hazard quelques lettres. Vous jugez bien que je n’ai negligé aucune occasion d’exprimer la peine que me cause une pareille privation. J’espere que la repetition perseverante de mes reclamations en faveur des paquebots, supleera à la distance d’où elles partent. Les derniers details que vous avez eû la complaisance de me donner sont infiniment interessans et fournissent matiere à de grandes speculations politiques. Celle qui m’occupe davantage est comme de raison celle qui porte sur le sort de ma patrie. Je n’ai pas cessé de bien augurer de l’issue du mouvement donné à la masse du Royaume et qui y a produit une fermentation necessaire. Il est facheux qu’elle ait été portée trop loin dans quelques parties, mais les ecarts de quelques individus ne peuvent nuire qu’à eux-mêmes sans affecter la direction que prend le plus grand nombre. L’operation qui se murit en France n’est ni moins importante ni moins difficile que celle qui vient de reussir dans les E. U. Une regeneration est bien autrement difficile qu’une création. Nos defauts sont bien plus anciens que les votres et vous avez à peine des privilegiés. Si notre peuple etoit dans le cas de former des conventions pour considerer un plan de Constitution, il y auroit bien autrement d’amendments de proposés. Il est heureux qu’il soit gouverné par un Souverain qui desire d’ecouter sa voix, mais il seroit à plaindre si ce même  Souverain manquoit de volonté ou de force pour decider et faire executer en depit des privilégiés ce qui est à l’avantage du plus grand nombre et par consequent conforme au veritable interêt du Chef.
Je viens de faire une tournée dans les Etats de l’Est. J’ai été très satisfait sur beaucoup de points; mais pour asseoir mieux mon jugement il faudroit que je pusse consacrer plus de tems aux differens endroits que je parcours. Mes voyages sont un vrai cours de Geographie pratique, que je me presse d’etendre le plus qu’il m’est possible. Je suis à la veille de mon depart pour une nouvelle course jusqu’en Virginie. La saison est malheureusement trop avancée pour que je puisse avoir le tems de voir cet Etat interessant. Je m’arreterai precisement sur la frontiere, mon principal objet n’etant pour le moment que de m’acquitter de la promesse que j’ai faite au Gal. Washington d’aller le voir à Mount Vernon.
J’espere que l’organization du nouveau Gouvernement nous permettra de fonder une correspondance et des raports solides entre nos deux nations. Nous n’avons nous François bati que sur du sable jusqu’apresent. Je regrette que la Virginie soit precisement l’Etat qui en fournisse la preuve la plus forte. L’impunité que y a trouvée une espece de Forban François sur le procedé duquel on refuse satisfaction au Roi, en se retranchant dans les detours de la chicane apliquée à une grande question qui interesse le droit des gens et toutes les nations qui veulent commercer, est un argument bien frappant contre l’organization actuelle du Gouvernement Americain. Il y a bien des objections à faire sur d’autres objets, j’ai examiné selon mes facultés tous ceux qui m’ont frappé et je n’ai ni dissimulé ce qui m’a paru blamable, ni attenué ce qui m’a paru louable. En eprouvant moins d’agremens personels que ma grande prevention pour les Americains m’avoit fait presumer que je pourrois trouver, je n’en rends pas moins justice à toutes les qualités qu’ils ont et aux moyens qu’ils ont de les perfectioner et d’y en ajouter de nouvelles. Je crois même qu’il seroit difficile que le Roi employat un Ministre plus porté à cimenter une bonne union entre les deux Nations, mais comme je la desire solide et durable, il est naturel que je cherche à lui donner la justice comme baze. Au reste j’ai fait ma profession de foi. J’ai promis aux Americains de leur parler toujours ouvertement et sans detour sur les sujets sur lesquels je croirois avoir lieu de me plaindre et les ai assurés que je serai toujours fort aise qu’on puisse me prouver que je me suis trompé. J’aime mieux etre accusé d’erreur quand je leur trouve des  torts, que de perseverer par un menagement mal entendu de mon amour propre dans une opinion dont on m’auroit demontré la fausseté. Voilà comme je crois pouvoir me conduire avec des amis. Avec ceux que je ne regarderois pas comme tels, je ne voudrois aucune explication.
Les desagremens auxquels une femme etrangere peut etre exposée ici, surtout ayant une santé delicate qui la rend necessairement casaniere, craignant naturellement le grand monde et d’un caractere timide et reservé, sont bien plus grands qu’on n’imagine. Ma Sœur y est plus sensible à raison de l’excès d’enthousiasme auquel elle s’etoit livrée. Mais Elle rend justice à quelques femmes et à beaucoup d’hommes. Vous jugez bien d’après cela qu’Elle n’a jamais varié à votre egard. Elle me charge de vous en donner les assurances et de vous faire ses complimens. Agreez les nouvelles assurances du très sincere et parfait attachement avec lequel j’ai l’honneur d’etre, Monsieur, Votre très humble et très obeissant serviteur,

Le. Cte. De Moustier


Le 20. J’ai reçu hier les deux brochures avec reconnoissance comme une nouvelle marque de votre souvenir.—J’aprends en ce moment une nouvelle extraordinaire si elle est vraie en datte du 30 août.

